 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 4                                                                 EASTERN DISTRICT OF WASHINGTON



 5                                                                  May 13, 2019
                                                                        SEAN F. MCAVOY, CLERK
 6
 7                           UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,                  No. 2:16-PO-0011-JTR-2

11                        Plaintiff,            ORDER GRANTING MOTION TO
12                                              DISMISS WITH PREJUDICE
                        v.
13
14   ADAM FORD GLASER,
15
                          Defendant.
16
17         BEFORE THE COURT is the United States’ motion to dismiss, with
18   prejudice, all counts of the Information filed on January 28, 2016 pertaining to
19   Defendant, based on Defendant’s completion of his obligations under the Deferred
20   Prosecution Agreement. ECF No. 95. The United States is represented by United
21   States Attorney Earl A. Hicks. Defendant is represented by attorney Carl
22   Oreskovich.
23         Because Defendant has complied with all requirements imposed under the
24   Deferred Prosecution Agreement in this matter, see ECF No. 88-1, IT IS
25   ORDERED:
26         1.      The United States’ motion to dismiss, ECF No. 95, is GRANTED.
27         2.      The pending information for placing a substance that may cause a fire,
28   in violation of 36 C.F.R. § 261.5(a) (Count 1) and failure to control a non-

     ORDER - 1
 1   prescribed fire, in violation of 36 C.F.R. § 261.5(e) (Count 4), ECF No. 1, is
 2   DISMISSED WITH PREJUDICE.
 3         IT IS SO ORDERED.
 4         DATED May 13, 2019.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
